Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al.( US 20100040655; 02/18/2010). Ren et al. paragraphs 10-11 list numerous MX compounds for reducing/preventing the transmission viruses including SARS, avian flu, and human influenza. Ren et al. at paragraph 51 refers to  SARS as SARS coronavirus. Ren et al. at paragraph 25 list specific MX compounds that are potentially effective in reducing/preventing the transmission viruses. In the list of MX compounds is included Si3N4. Ren et al. paragraph 59 MX compounds, including Si3N4,  can be added to clothing(object) to effectively reduce/prevent the transmission said viruses, including as SARS coronavirus. Ren et al. at paragraph 63 list numerous examples of clothing(object) including natural fibres(cotton, wool, etc.) and  artificial fibres(polypropylene, face masks, surgical masks, surgical gownsm etc.). Ren et al. at paragraph 74 teach that the face masks or filter material being coated with the MX compounds.  Ren et al. at paragraph 66 teach that the MX compounds can be included in air filters and ventilation systems. Ren et al. at paragraph 119 teach paints and furniture can be coated with the MX compounds. Ren et al. do not exemplify specifically using Si3N4 to control SARS-coronavirus. However, Ren et al. to suggest in the overall teaching therein that Si3N4 can control SARS-coronavirus rending it obvious to try using Si3N4 to control SARS-coronavirus. Ren et al. is silent to a concentration of MX as well as the % effectiveness of controlling SARS-coronavirus using Si3N4. In the absence of a teaching of any percentage concentration of MX including Si3N4 for controlling SARS-coronavirus, the reference is suggesting almost any concentration of Si3N4 would be effective at controlling SARS-coronavirus. In fact the reference does not provide any Si3N4 concentration. Although the reference does not teach the percent effectiveness of Si3N4 at controlling SARS-coronavirus over at least one minute, the reference clearly suggest that Si3N4 can be used to control SARS-coronavirus, therefore, it is obvious that Si3N4 has effectiveness level at controlling SARS-coronavirus rendering the instantly % effectiveness at controlling SARS-coronavirus over one minute obvious.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/839063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USAN ‘063 claims  lead to a face mask(object) comprising 30-50% silicon nitride effective at inactivating SARS-Cov-2 which reduces and/or prevents transmission of  SARS-Cov-2 controlling the spread of COVID-19. The claims differ in that the instant claims are drawn to antiviral face mask  comprising silicon nitride to inactivate SARS-Cov-2. The instant claims are drawn to a face mask comprising a composition comprising 1-15% silicon nitride to inactivate SARS-Cov-2. Although the concentration of silicon nitride differ between the two sets of claims, both instant claims and USAN ‘063 claims make claim to mask comprising silicon nitride to inactivate SARS-Cov-2.  

Claim 1,5-9,12,13,15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,9-12,14 of copending Application No. 17/546837 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USAN ‘837 claims  lead to a face mask(object) comprising silicon nitride effective at inactivating SARS-Cov-2 which reduces and/or prevents transmission of  SARS-Cov-2 controlling the spread of COVID-19. The claims differ in that the instant claim independent are drawn to a face mask comprising  silicon nitride while the USAN ‘837 independent claim is drawn to a method of inactivating a pathogen. However USAN ‘837 method claims comprises a mask comprising  silicon nitride for controlling SARS. 
Claim 1,6-9,13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-30 of copending Application No. 17/230402 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USAN ‘402 claims  lead to a face mask comprising 1-15% silicon nitride effective at inactivating SARS-Cov-2 which reduces and/or prevents transmission of  SARS-Cov-2 controlling the spread of COVID-19. The claims differ in that the instant claims are drawn to an antiviral face mask comprising silicon nitride while USAN ‘402 claims are drawn to an antiviral apparatus wherein the antiviral apparatus is a face mask.. However, both USAN claims  comprise a face mask comprising  silicon nitride effective at inactivating SARS-Cov-2.

Claim 1.6-9,13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,8-11,14-17 of copending Application No. 17230395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USAN ‘395 claims  lead to a face mask comprising silicon nitride effective at inactivating SARS-Cov-2 which reduces and/or prevents transmission of  SARS-Cov-2 controlling the spread of COVID-19. Both instant antiviral mask claims and USAN ‘395 method claims lead to a face mask(object) comprising 1-15% silicon nitride effective at inactivating SARS-Cov-2 which reduces and/or prevents transmission of  SARS-Cov-2 controlling the spread of COVID-19. The claims differ in that the instant claims are drawn to antiviral face mask  comprising silicon nitride to inactivate SARS-Cov-2. The instant claims are drawn to a face mask comprising a composition comprising 1-15% silicon nitride to inactivate SARS-Cov-2. Although the concentration of silicon nitride overlap between the two sets of claims, both instant claims and USAN ‘395 claims arrive at a mask comprising silicon nitride to inactivate SARS-Cov-2.  

The claims differ in that the instant claims are drawn to antiviral mask comprising  silicon nitride effective at inactivating SARS-Cov-2 

while USAN ‘395 claims are drawn to an article(product – face mask). However, both USAN claims  comprise a face mask comprising  silicon nitride effective at inactivating SARS-Cov-2.
The above are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Election Status
The Elected claims 1-10 are not allowable. See rejections above.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616